                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                    CIVIL CASE NO. 3:19-cv-00212-MR


ZAVIAN JORDAN,                  )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )              MEMORANDUM OF
CHRIS NEWMAN, et al.,           )              DECISION AND ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER comes before the Court on Defendants’ Superseding

Joint Motion to Dismiss [Doc. 30] and the incarcerated Plaintiff’s pro se

Motion to Strike Reply in Support of Superseding Joint Motion to Dismiss

[Doc. 34].

I.    BACKGROUND

      A.     Federal Criminal Proceedings

      In 2016, the Plaintiff, Zavian Jordan, was the subject of a weeks-long

investigation by the federal Drug Enforcement Administration (“DEA”).

United States v. Jordan, 952 F.3d 160, 163 (4th Cir. 2020), cert. denied, 141

S. Ct. 1051, 208 L. Ed. 2d 521 (2021); Criminal Case No. 3:16-cr-00145-RJC




       Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 1 of 14
(“CR”), Doc. 280].1 Based on a co-conspirator’s statements regarding the

Plaintiff and the contents of a phone call between the co-conspirator and the

Plaintiff, Agency Task Force Officer Clint Bridges (hereinafter “Officer

Bridges”) and other officers obtained a warrant to track the location of

Plaintiff’s phone, and later, a second warrant to place a location-tracking

device on Plaintiff’s truck. Jordan, 952 F.3d at 163. Thereafter, based on

surveillance conducted by federal agents, DEA Special Agent James Billings

(hereinafter “Agent Billings”) decided to conduct an investigatory stop of the

Plaintiff. [Id.]. Agent Billings reached out to Detective Christopher Newman

of the Mecklenburg Police Department (hereinafter “Detective Newman”),

who had been assisting the DEA in its operation, and asked him to conduct

a routine traffic stop. Id.

         On May 11, 2016, Detective Newman conducted a traffic stop after

observing the Plaintiff turning through a red light without stopping. [Id. at 163-

164]. After a subsequent dog alert, the Plaintiff admitted to possession of

cocaine and Detective Newman’s search of the Plaintiff and vehicle resulted

in the seizure of approximately 12 grams of cocaine, a handgun, six phones,

and $28,000.00 in cash. [Id. at 164]. The Plaintiff was arrested, advised of

his rights, and agreed to talk to police, admitting his involvement in cocaine


1   The Court takes judicial notice of its records in criminal case number 3:16-cr-145-RJC.
                                              2

           Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 2 of 14
trafficking and giving a detailed statement. [Id.]. After obtaining warrants,

police officers conducted several searches, ultimately resulting in the

recovery of 275 grams of heroin, 750 grams of cocaine, marijuana, digital

scales, drug-packing materials, firearms and ammunition, and $24,000.00 in

cash. [Id.].

         The Plaintiff was ultimately indicted by a federal grand jury on six

counts, including drug-trafficking and firearms-related offenses. [Criminal

Case No. 3:16-cr-00145-RJC (“CR”), Doc. 68]. While the criminal case was

pending, the Plaintiff filed a motion to suppress the seized evidence and his

incriminatory statements. [CR Doc. 28 (sealed)]. Specifically, the motion to

suppress raised issues regarding the actions of Detective Newman and

Officer Bridges as violating the Fourth, Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution. [See Doc. 28 (sealed)]. Upon

hearing the Plaintiff’s motion to suppress, the Court2 rejected the Plaintiff’s

arguments and denied the motion to suppress. [CR Doc. 75 Suppression

Transcr. at 111 - 115]. Following a three-day jury trial, a jury convicted the

Plaintiff on all counts. [CR Doc. 130]. On October 23, 2017, the Court

sentenced the Plaintiff to be imprisoned for a total a term of four-hundred




2   The Honorable Robert J. Conrad, Jr., United States District Judge, presiding.
                                              3

           Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 3 of 14
and twenty (420) months. [See CR Minute Entry dated 10/23/2017; CR Doc.

217]. The Plaintiff appealed. [CR Doc. 213].

      B.    Civil Actions

      On May 3, 2019, while the Plaintiff’s criminal appeal was pending, the

Plaintiff filed this civil rights action addressing the circumstances of his arrest

and subsequent criminal proceedings. [Doc. 1]. The Complaint passed initial

review against Defendants Detective Newman and Officer Bridges on Fourth

Amendment and conspiracy claims under 42 U.S.C. § 1983. [Doc. 3]. On

February 18, 2020, Defendants filed a Joint Motion to Dismiss for Failure to

State a Claim arguing, inter alia, that the Plaintiff’s claims are barred by Heck

v. Humphrey, 512 U.S. 477 (1994). [Doc. 15]. The same day, the Defendants

also filed a Joint Motion to Stay, arguing that the matter should be held in

abeyance pending resolution of the Plaintiff’s direct appeal in the criminal

case, Fourth Circuit Court of Appeals Case No. 17-4751 (“APP”). [Doc. 16].

On February 19, 2020, the Court issued an Order staying the case and

instructing the Defendants to file a notice when the criminal appeal became

final. [Doc. 17]. The Court also notified Plaintiff in accordance with Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), of his right to respond to

Defendants’ Motion to Dismiss and granted him 30 days following the filing

of Defendants’ notice in which to do so. [Doc. 18].


                                        4

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 4 of 14
      The Fourth Circuit affirmed the Plaintiff’s criminal judgment on March

3, 2020, and denied rehearing and rehearing en banc on March 31, 2020.

United States v. Jordan, 952 F.3d 160 (4th Cir. 2020); [APP Doc. 96]. On

January 11, 2021, the Supreme Court of the United States denied the

Petition for writ of certiorari in the Plaintiff’s criminal case. United States v.

Jordan, 952 F.3d 160, 163 (4th Cir. 2020), cert. denied, 141 S. Ct. 1051, 208

L. Ed. 2d 521 (2021). On February 4, 2021, the Defendants filed a Joint

Notice regarding the denial of certiorari in Plaintiff’s criminal case. [Doc. 28].

      On February 10, 2021, the Court, in the interest of simplifying these

pro se proceedings, dismissed as moot the Defendants’ original motion to

dismiss and allowed the Defendants to file a Superseding Motion to Dismiss

within fourteen days. [Doc. 29]. The Court also notified the Plaintiff in

accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), of his

right to respond to the Defendants’ Superseding Motion to Dismiss and

granted him 30 days following the filing of the Defendants’ Superseding

Motion to Dismiss in which to do so. [Id.].

      On February 24, 2021, Defendants filed the instant Superseding

Motion to Dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure. [Doc. 30]. Therein, the Defendants argue, inter alia,

that the Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477


                                        5

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 5 of 14
(1994). The Court again notified the Plaintiff of the opportunity to respond to

Defendants’ Superseding Motion and cautioned him that the failure to do so

may result in the Defendants being granted the relief that they seek by way

of the Superseding Motion to Dismiss. [Doc. 31].                The Plaintiff filed a

Response [Doc. 32] and the Defendants filed a Reply [Doc. 33].3

      The matter is now ripe for adjudication.

II.   STANDARD OF REVIEW

      A motion to dismiss based on Federal Rule of Civil Procedure 12(b)(1)

addresses whether the Court has subject-matter jurisdiction to hear the

dispute. See Fed. R. Civ. P. 12(b)(1). A challenge to the Court’s subject-

matter jurisdiction under 12(b)(1) may be raised as either a facial or factual

attack. See Hutton v. Nat’l Bd. of Exam’rs in Optometry, Inc., 892 F.3d 613,

621 n.7 (4th Cir. 2018). In a facial attack, where a defendant contends that

a complaint fails to allege facts upon which the Court can base subject-

matter jurisdiction, the Court must assume as true the factual allegations in

the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). If,

however, the defendant makes a factual attack by contending that the


3Claims that the Plaintiff has raised for the first time in his Response to the Motion to
Dismiss – for instance, that Defendant Bridges’ testimony violates the Federal Rules of
Evidence – are not properly before the Court and will not be discussed further. See
generally 28 U.S.C. § 1915A (requiring prisoner complaints to be screened for frivolity);
Fed. R. Civ. P. 15 (addressing amendment).


                                           6

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 6 of 14
jurisdictional allegations contained in the complaint are false, the Court may

go beyond the allegations of the complaint in order to determine if the facts

support the Court’s exercise of jurisdiction over the dispute. Id. The burden

of establishing subject-matter jurisdiction on a motion to dismiss rests with

the party asserting jurisdiction, in this case the Plaintiff. Id.; Williams v.

United States, 50 F.3d 299, 304 (4th Cir. 1995).

      In a motion made pursuant to Rule 12(b)(6), the central issue is

whether the complaint states a plausible claim for relief. See Francis v.

Giacomelli, 588 F.3d 186, 189 (4th Cir. 2009). In that context, the court

accepts the allegations in the complaint as true and construes them in the

light most favorable to the plaintiff.       See Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009); Giacomelli,

588 F.3d at 192.

      The court is not required to accept “legal conclusions, elements of a

cause   of   action,   and   bare   assertions   devoid    of   further   factual

enhancement….” Consumeraffairs.com, 591 F.3d at 255; see Giacomelli,

588 F.3d at 192. That is, while “detailed factual allegations” are not required,

the complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see Consumeraffairs.com, 591 F.3d at 255. “A claim has facial


                                       7

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 7 of 14
plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); accord Twombly, 50

U.S. at 570. In short, the well-pled factual allegations must move a plaintiff’s

claim from conceivable to plausible.                Twombly, 550 U.S. at 570;

Consumeraffairs.com, 591 F.3d at 256.

III.   DISCUSSION

       The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971),4 addressing the

circumstances surrounding his 2016 arrest and subsequent conviction.

Upon careful review of the Complaint, the Court concludes that the Plaintiff’s

action is barred by Heck v. Humphrey, 512 U.S. 477 (1994), as well as by

the doctrine of res judicata.

       A.    Heck v. Humphrey

       In Heck, the Supreme Court held that when a “prisoner seeks damages

in a § 1983 suit, the district court must consider whether a judgment in favor




4 Although the Complaint does not cite Bivens, the claim against Defendant Bridges, a
federal agent, is liberally construed as such. The legal theories and Defendants that were
dismissed on initial review are not addressed in this Order.


                                            8

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 8 of 14
of the plaintiff would necessarily imply the invalidity of his conviction or

sentence.” Heck, 512 U.S. at 487. If the Court answers this question in the

affirmative, then “the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.”

Bishop v. Cty. of Macon, 484 F. App’x 753, 755 (4th Cir. 2012) (citation

omitted). The principles of Heck apply equally to actions brought against

federal officials under Bivens. See Poston v. Shappert, 222 F. App’x 301,

301 (4th Cir. 2007); Messer v. Kelly, No. 9707144, 1997 WL 712811, at *1

(4th Cir. Nov. 17, 1997) (unpublished); Abella v. Rubino, 63 F.3d 1063, 1065

(11th Cir. 1995).

       Here, a judgment in favor of the Plaintiff on the claims asserted would

necessarily imply the invalidity of his conviction. The Plaintiff’s surviving

claims contend that he was subjected to an illegal traffic stop and search;

that the subsequent search warrants contained false information and

statements, as well as statements obtained by Officer Bridges in violation of

the Plaintiff’s constitutional rights;5 that Detective Newman and others broke

into a locked garage and cabinets while conducting the searches; and that


5 The Plaintiff’s allegation that the warrants were not stamped and dated by the Clerk of
Court fails insofar as the warrants, of which the Court takes judicial notice, are facially
valid. See United States v. 8435 Cullingford Lane, et al., Mag. Case No. 3:16-mj-00173-
DCK. Assuming arguendo that any technical violation exists, such does not rise to the
level of a constitutional violation, as the Fourth Amendment requires only probable cause
and particularity. See generally U.S. Const. Amend. IV; Fed. R. Crim. P. 41.
                                            9

        Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 9 of 14
Officer Bridges violated the Confrontation Clause with respect to the

recorded phone call between the Plaintiff and his co-conspirator. [Doc. 1]. If

the Plaintiff were to succeed on these claims, that would necessarily imply

that his underlying convictions would have been overturned or otherwise

invalidated. In fact, the opposite is present, the Court denied the Plaintiff’s

motion to suppress and the Fourth Circuit has upheld the denial of the

suppression motion and the Plaintiff’s conviction. [See United States v.

Jordan, 952 F.3d 160 (4th Cir. 2020), cert. denied, 141 S. Ct. 1051, 208 L.

Ed. 2d 521 (2021); CR Doc. 75 Suppression Transcr.]. Because the Plaintiff

has not demonstrated that his underlying convictions have already been

overturned or otherwise invalidated, the Plaintiff is barred from pursuing such

claims here. See Heck, 512 U.S. at 487.

      In sum, because the redress that the Plaintiff seeks in this action would

call into question the validity of his criminal convictions, the Court concludes

that the present civil suit must be dismissed pursuant to Heck.

      B.    Res Judicata

      The doctrine of res judicata encompasses two concepts: 1) claim

preclusion and 2) issue preclusion, or collateral estoppel. In re Varat Enters.,

Inc., 81 F.3d 1310, 1315 (4th Cir. 1996) (citing Allen v. McCurry, 449 U.S.

90, 94 (1980)). Claim preclusion “prevents parties from raising issues that


                                      10

       Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 10 of 14
could have been raised and decided in a prior action—even if they were not

actually litigated.” Lucky Brand Dungarees, Inc. v. Marcel Fashion Grp., Inc.,

140 S. Ct. 1589, 1594 (2020). Issue preclusion is more narrowly drawn and

applies when the later litigation arises from a different cause of action

between the same parties. Varat, 81 F.3d at 1315. Issue preclusion operates

to bar a party “from relitigating an issue actually decided in a prior case and

necessary to the judgment.” Lucky, 140 S. Ct. at 1594 (citing Allen v.

McCurry, 449 U.S. 90, 94 (1980)). Further, “[a] suppression hearing in an

earlier state criminal trial collaterally estops the relitigation of the same issues

in a § 1983 action if the elements of collateral estoppel are met.” Gray v.

Farley, 13 F.3d 142, 146 (4th Cir. 1993) (citing Allen v. McCurry, 449 U.S.

90, 105 (1980)).

      For issue preclusion to apply, the proponent must establish that:

            (1) the issue sought to be precluded is identical to
            one previously litigated; (2) the issue must have been
            actually determined in the prior proceeding; (3)
            determination of the issue must have been a critical
            and necessary part of the decision in the prior
            proceeding; (4) the prior judgment must be final and
            valid; and (5) the party against whom estoppel is
            asserted must have had a full and fair opportunity to
            litigate the issue in the previous forum.

Sedlack v. Braswell Servs. Grp., Inc., 134 F.3d 219, 224 (4th Cir. 1998). All

these factors are satisfied here. By the present civil action, the Plaintiff raises


                                        11

       Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 11 of 14
the identical issues that were previously litigated in his criminal case: namely,

the violation of his constitutional rights as related to the search and seizure

of evidence as previously addressed by the motion to suppress in the

Plaintiff’s criminal case. These issues were actually determined in the prior

proceedings in rulings by the Court. [See CR Doc. 75 Suppression Transcr.].

Further, these determinations were a critical and necessary part of the

criminal proceedings, as these rulings finalized the record that the Fourth

Circuit ultimately considered in affirming the denial of the Plaintiff’s motion to

suppress and upholding his conviction. Further, the Plaintiff’s own pleadings

contend that had the motion to suppress been successful, he would not have

been convicted. [Doc. 1 at 3]. Moreover, the Plaintiff had a full and fair

opportunity to litigate these issues and strenuously did so.

      Lastly, the Plaintiff’s criminal judgment is now final. See Berman v.

United States, 302 U.S. 211 (1937) (“Final judgment in a criminal case

means sentence. The sentence is the judgment.”); see, e.g., Sheehan v.

Saoud, 526 B.R. 166, 177 n. 14 (N.D. W. Va. Jan. 28, 2015) (finding that a

criminal judgment was final for purposes of collateral estoppel at

sentencing). The Plaintiff has been sentenced and his conviction has been

affirmed on appeal. For all these reasons, the Court concludes that res

judicata applies, and the Plaintiff is therefore precluded from relitigating


                                       12

       Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 12 of 14
these issues in the present civil action. Accordingly, the Court will dismiss

this action with prejudice.

      C.    Motion to Strike

      Finally, the Plaintiff has filed a Motion to Strike Reply in Support of

Superseding Joint Motion to Dismiss. [Doc. 34]. The Reply was properly

filed pursuant to this Court’s Local Rules and there is no basis for striking it.

See LCvR 7.1(e) (permitting replies to be filed within seven days of the date

on which the response is served). The Motion to Strike is therefore denied.

IV.   CONCLUSION

      For the reasons stated herein, the Defendants’ Superseding Joint

Motion to Dismiss is granted, the Plaintiff’s Motion to Strike is denied, and

the Clerk will be instructed to close this case.

      IT IS, THEREFORE, ORDERED that Defendants’ Superseding Joint

Motion to Dismiss [Doc. 30] is GRANTED, and this action is DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion to Strike Reply

in Support of Superseding Joint Motion to Dismiss. [Doc. 34] is DENIED.

      The Clerk is respectfully instructed to close this case.




                                       13

       Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 13 of 14
IT IS SO ORDERED.
                         Signed: August 2, 2021




                               14

Case 3:19-cv-00212-MR Document 37 Filed 08/02/21 Page 14 of 14
